Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 06, 2022

The Court of Appeals hereby passes the following order:

A22D0182. BRENTREZ JARMYKUS MCPHERSON v. THE STATE.

       In 2013, Brentrez Jarmykus McPherson pled guilty to multiple offenses,
including attempted rape. In July 2021, he filed a motion for an out-of-time appeal,
which the trial court denied. McPherson filed an application for discretionary review,
which we granted under OCGA § 5-6-35 (j) because the trial court’s order was
directly appealable. See Case No. A22D0019 (Aug. 19, 2021). McPherson apparently
filed a notice of appeal in the trial court on August 11, 2021, but the record has not
yet been transmitted to this Court.
       In November 2021, McPherson filed a “Motion to Attack Judgment as Null to
Set Aside Illegal Guilty Plea for Lack of Jurisdiction.” It appears that the trial court
has not ruled on that motion, given the pendency of McPherson’s appeal. However,
on November 23, 2021, the trial court did issue an order directing the clerk to send
McPherson an amended bill of costs. McPherson then filed this application for
discretionary appeal purporting to challenge the trial court’s failure to grant his
“Motion to Attack Judgment as Null to Set Aside Illegal Guilty Plea for Lack of
Jurisdiction.”
       We are a court “for the correction of errors of law made by the trial courts. . .
. An error of law has as its basis a specific ruling made by the trial court.” Felix v.
State, 271 Ga. 534, 538 (523 SE2d 1) (1999). As the State points out in its response
brief, this application “raises no error related to the actual content of the trial court’s
November 23, 2021 order and deals solely with the merits of a motion that has not
been ruled on by the trial court.” As such, this application presents nothing for us to
review, and it is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/06/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.